Citation Nr: 1731823	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-23 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating in excess of 10 percent, prior to March 23, 2016, and 30 percent from May 1, 2017 for left total knee replacement (previously rated as retropatellar pain syndrome, left knee).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1980 to January 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board further notes that the Veteran submitted a claim for entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability (TDIU) in November 2014, and listed his service-connected posttraumatic stress disorder (PTSD) as the reason for his claim.  This TDIU claim was denied in a May 2015 rating decision.  Given that the Veteran had a separately denied claim for TDIU, which he did not appeal, and he did not list his service-connected knee as the cause of his TDIU claim, the Board finds that the issue of TDIU is not before it. 

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a knee replacement in March 2016 at St. Vincent's Birmingham.  The Veteran was afforded a VA examination in April 2016.  The examiner noted the Veteran was three weeks post operation, and unable to do range of motion testing, and that he would need to be reexamined in three to six months after his recovery was underway.  Therefore, a new examination is warranted to determine the current severity of the Veteran's left total knee replacement.
Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated relevant VA outpatient treatment records.  All records/responses must be associated with the electronic claims file.  

2.  With appropriate authorization from the Veteran, obtain any outstanding private treatment records, including from St. Vincent's Birmingham in Birmingham, Alabama.  All records/responses must be associated with the electronic claims file.  

3.  The Veteran should be afforded a VA examination to evaluate the current severity of his service-connected left total knee replacement.  The claims file must be made available to and reviewed by the examiner. 

With respect to the Veteran's service-connected left knee disability, all indicated testing, including X-rays, should be accomplished including particularly range of motion testing in degrees and whether repetition of motion causes a further decrease in range of motion or increase in pain.  The examiner should test the range of motion for active motion, passive motion, weight-bearing, and nonweight-bearing of the left knee and the paired joint.  The examiner must specifically note at which point in the Veteran's range of motion that pain starts.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner must specifically determine whether the Veteran has recurrent subluxation or lateral instability, and characterize any such impairment as slight, moderate, or severe. 

If ankylosis is present, this should also be noted.

The examiner should address whether as a result of the service-connected left total knee replacement, the Veteran exhibits chronic residuals consisting of severe painful motion or weakness in the left lower extremity.

The supporting rationale for all opinions expressed must be provided.  

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




